Title: From George Washington to Alexander White, 11 January 1798
From: Washington, George
To: White, Alexander



Dear Sir,
Mount Vernon 11th Jany 1798

Your favour of the 8th has been duly received, and I now write, more for the purpose of acknowledging the receipt of it, than from any sentiment I have to communicate relative to the Public buildings in the Federal City.
You are perfectly acquainted with my sentiments on that subject already, and if not, they may be comprised in a few words—thus—every effort should be made to obtain the means—and every exertion used (in the short time left) to accomplish the end, for which they are obtained. And, if they could be had without applying to Congress, I should prefer it; but, if this is impracticable (of which you are the best judges) then to do it; because there is no alternative, and because no event is more to be deprecated than the arrestation of the buildings, or a limping progress of them this year.
If the answer which the Commissioners expect from the President, should result in your journey to Philadelphia, I shall sincerely wish you all the success your assiduity in, and management of the business will entitle you to. If you should not go thither, or from Frederick if you do, I shall hope to see you in George Town at the meeting of the Stock holders of the Potomack Navigation, the 8th of next month, by notification; for I think that business requires serious attention also; & perhaps amendment, or explanation of the licence to a subordinate, or other Company, to open the navigation of the River Shanondoah; having understood that the Resolution entered into at the last General meeting of the Potomack Company, relative to this matter, has not had the effect

wch was expected—or, that in lingers at least. With great esteem & regard I am Dear Sir—Your Obedient

Go: Washington

